       CASE 0:21-cv-01399-WMW-KMM Doc. 13 Filed 06/30/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Minnesota Multi Housing Association;               Case No.: 21-cv-1399 WMW/KMM
 StuartCo; Woodridge Apartments of
 Eagan, LLC; Guardian Property
 Management,

              Plaintiffs,
 v.                                                       PLAINTIFFS’ NOTICE OF
                                                          VOLUNTARY DISMISSAL
 Tim Walz, in his individual and official                   WITHOUT PREJUDICE
 capacity as Governor of the State of
 Minnesota; Keith Ellison, in his
 individual and official capacity as                     JURY TRIAL DEMANDED
 Attorney General of the State of
 Minnesota; and John Doe,

              Defendants.


      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs hereby

dismiss this action without prejudice. Defendants have not yet answered the amended

complaint or moved for summary judgment.
       CASE 0:21-cv-01399-WMW-KMM Doc. 13 Filed 06/30/21 Page 2 of 2




                                     ANTHONY OSTLUND
                                     BAER & LOUWAGIE P.A.

Dated: June 30, 2021                 By: s/ Joseph W. Anthony
                                         Joseph W. Anthony (#0002872)
                                         janthony@anthonyostlund.com
                                         Norman H. Pentelovitch (#399055)
                                         Npentelovitch@anthonyostlund.com
                                         Joseph T. Janochoski (#0399952)
                                         Jjanochoski@anthonyostlund.com
                                     3600 Wells Fargo Center
                                     90 South Seventh Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 349-6969
                                     Facsimile: (612) 349-6996

                                     ATTORNEYS FOR PLAINTIFFS




                                     2
